Per Curiam.

Inasmuch as it is undisputed by petitioners herein that on the same day of the filing of this action in mandamus, i. e., September 9, 1968, at a regular meeting of the Liberty Union-Thurston Local Board of Education, a resolution providing for the payment of a tutor for Buddy Lyn Whittington was adopted,1 and further that, pursuant to the terms of this resolution, the services of a qualified tutor were retained by the board on behalf of Buddy Lyn Whittington prior to the hearing of the cause by the Court of Appeals on September 13, 1968; and further that proper accredidation is to be given Buddy Lyn “ *24Whittington for courses completed, while under tutelage; we find that the respondents had complied in all aspects with the alternative prayer of the petition prior to September 13, 1968.
Therefore, the case was moot as of the date of hearing in the Court of Appeals and the writ should not have issued.
Therefore, we reverse the judgment of the Court of Appeals.

Judgment reversed.

Taft, C. J., Matthias, O’Neill, Leach, Herbert and Duncan, JJ., concur.2
Leach, J., of the Tenth Appellate District, sitting for Schneider, J.

 The text of the resolution provides as follows:
“* * * the board of education will pay for the tutoring of Buddy Whittington as long as he is in the custody of his parents and resides in the Liberty Union-Thurston School District, as follows: 40 hours of instruction in each of four subjects for a total of 160 hours face to face instruction at a rate of ?3.00 per hour. * * *”